Citation Nr: 1624631	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-48 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for symptomatic atrial arrhythmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran has a DD-214 showing active duty service from June 1986 to October 1986.  She also had additional unverified Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening of a previously denied claim for service connection for symptomatic atrial arrhythmia.  This matter was remanded for additional development in July 2014.  As noted in this remand, the Veteran's claim is not one to reopen but must be considered on the merits without the need for new and material evidence as additional service treatment records (STRs) that were not previously before the RO at the time of its initial decision on the Veteran's claim in July 2001 and are relevant to the Veteran's claim have been subsequently associated with the claims file.  38 C.F.R. § 3.156(c).  Consequently, the Board has recharacterized the issue and need not decide whether new and material evidence has been received to reopen the previously denied claim.  

The Veteran submitted additional evidence directly to the Board in June 2015.  Her representative waived consideration of that evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1302(c).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2014 remand instructed the AOJ to obtain the Veteran's service personnel records from her period with the U.S. Army Reserve, as well as additional evidence documenting her actual period of service with the U.S. Army Reserve, her specific periods of duty and her status during each period of duty (i.e., active duty, active duty for training, or inactive duty training).  The examiner was then to respond to certain questions based upon the status of the Veteran's service.  Unfortunately, although the AOJ obtained the Veteran's service treatment records and a DD Form 214 relating to her period of duty from June to October of 1986, the AOJ has not verified the dates of her complete Reserve service or the status of the periods of that service.  As a result, the VA examiner was left to speculate about the status of her service when providing his opinion.  Unfortunately, the AOJ has not substantially complied with the July 2014 remand, and additional remand is required to verify the dates and type of the Veteran's Reserve service.  

The status of the Veteran's service is of particular importance because the January 2015 examiner found that the Veteran's symptomatic atrial arrhythmia is the product of a disease process.  By regulation, service connection is available for individuals who become disabled from a disease incurred or aggravated in the line of duty during active duty for training (ACDUTRA), but service connection is not available for individuals who become disabled from a disease, as opposed to an injury, incurred or aggravated in the line of duty for inactive duty training (INACDUTRA).  38 C.F.R. § 3.61(a).  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate agency or department, including the Defense Finance and Accounting Service (DFAS), to request pay stubs or any other documents that would serve to verify the specific dates of the Veteran's Reserve service and whether the status of that service was ACDUTRA (active duty for training) or INACDUTRA (inactive duty training).  This request should specifically include the status of  service on February 21, 1998. 


If this information is not available, obtain written confirmation of that fact.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the AOJ is unable to secure these records, it must notify the Appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1).

2.  After completing the above, if service in February 1998 is found to be ACDUTRA, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is asked to provide the following opinions:

i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's symptomatic atrial arrhythmia was incurred during a period of active duty for training, to specifically include during a syncopal episode when running as part of a PT test in February 1998?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's symptomatic atrial arrhythmia was aggravated (permanently worsened beyond the natural progression of the disease or disability) during active duty for training?  The clinician is asked to specifically address the contention that the preexisting grade i-ii systolic murmur noted on her October 1985 enlistment examination was aggravated by strenuous exercise during active duty for training, including running in February 1998.  

Please note the April 2010 letter from the Veteran's treating physician asserting that her symptoms were present upon entering military service, and that exacerbation of her symptoms is associated with strenuous physical exertion, ultimately requiring discharge from military service.  

Any opinion offered must be supported by a complete rationale.  If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the clinician feels that an in-person examination is necessary to provide the requested opinions, such an examination should be scheduled.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




